DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim(s) 24-40 is/are pending.  Claim(s) 26, 30-31, and 33 is/are withdrawn.  Claim(s) 1-23 is/are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.

Response to Arguments
Applicants arguments filed on 1 have been fully considered, but they are not persuasive as noted below. 
With respect to the repeated arguments, each is addressed in the 12/6/2019 Office Action, the 7/29/2020 Examiner’s Answer, and/or the 6/22/2021 Board Decision.
The Examiner directs Applicant to the 35 USC 112 rejection section below for a detailed discussion of the lack of disclosure of the amended claim language of claim 24.  

Product By Process
The Examiner recognizes claim 24 as a "product-by-process" claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
As a product claim, Examiner has determined Claim 1 requires the stent to comprise the following structural elements: a biocompatible material (an intact sheet of amnion tissue) completely encapsulating a scaffold.  
The process of not cryo-preserving from -60 to -100 oC imparts additional structures not in Applicant’s Specification (2/1/2016) on page 15, lines 7-27 – maintaining mechanical properties that would be lost when cryo-preserved between -60 and -100 oC and maintaining cell viability lost when cryo-preserved between -60 and -100 oC).    
The process of maintaining in a hydrated state from harvesting to encapsulation of the scaffold to maintain viable cell whether they are present or not does imparts a structure that is able to retain viable cells in its final form.  As detailed below in the 35 USC 112 rejection section below, Applicant’s Specification does not disclose this limitation and thus there is no guidance on what structure(s) are needed to retain viable 
In the prior art rejection in this Office action, Examiner considers claim 1 to be met when a reference teaches these structural limitations. 


The Examiner recognizes claim 36 as a "product-by-process" claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
As a product claim, Examiner has determined claim 36 requires the stent to comprise the following structural elements: those discussed supra for claim 24, which includes the encapsulation of claim 36, and that the sheet is a tube.
The language the tissue rolled over the ends of the scaffold to encapsulate the scaffold requires a final structure of the scaffold encapsulated by the tissue.   
In the prior art rejection in this Office action, Examiner considers claim 36 to be met when a reference teaches these structural limitations. 


The Examiner recognizes claims 38 and 40 as a "product-by-process" claims. Even though product-by-process claims are limited by and defined by the process, 
As a product claim, Examiner has determined claims 38 and 40 each requires the stent to comprise the following structural elements: those discussed supra for claim 24.
The language “the sheet was stored at about -40 oC to about 0 oC during processing” does not impart additional structure per Applicant’s Specification, which fails to disclose any reasoning or temperatures that are used for storage during processing.  
  In the prior art rejection in this Office action, Examiner considers claims 38 and 40 to be met when a reference teaches these structural limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-25, 27-29, 32, and 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant has amended claim 24 to require the sheet of amnion tissue to have been "maintained in a hydrated state from harvesting to encapsulation of the stent sufficient to maintain viable cells whether or not viable cells are present".
Citations of Applicant’s Specification are from the 2/1/2016 Specification.
Applicant’s disclosure does not describe such a process.  Applicant’s disclosure describe obtaining amnion tissue from a placenta (Applicant’s Specification, page 20 line 29 to page 21, line 6), storage and transport, including hydrating and refrigerating the tissue for transportation (Applicant’s Specification, page 21, lines 6-7).  Applicant describes using fresh or reconstituted tissue (Applicant’s Specification, page 21, line 2).  “Fresh” is defined by Applicant as “non crosslinked” (page 10, lines 10-11).  Reconstituted tissue is not further discussed herein as the instant claims require an “intact sheet [of] amnion tissue”. 
The fresh tissue is “formed” into a “layer, covering, lining, or the like” (page 10, lines 11-12).  
Applicant’s disclosure fails to describe what happens during “forming” or between harvest and storage/transport with respect to hydration for embodiments other than powdered/reconstituted amnion tissue.
Applicant’s Specification indicates the sheet material is not cryo-preserved at -60 to -100 oC (page 2, line 4), the amnion tissue is solubilized (page 2, line 6) or made into fabric (page 2, line 7) or chemically modified (page 2, line 8) or treated with radiation (page 2, line 8) or treated with heat (page 2, line 9).   On page 3, the paragraph starting at line 6 describes broad processes to solubilize amnion tissue.  On page 3, line 30, biocompatible material is “processed”.  
Applicant’s Specification discloses hydration for transport and storage (paragraph bridging pages 21-22) and powdered tissue is hydrated (paragraph bridging pages 22-23).  Neither of these indicate continuous hydration of the material.  
With respect to viable cells, Applicant’s Specification states the amnion sheet may have or not have viable cells (page 13, lines 17-18; page 21, line 29), that viable cells should not be cryopreserved (page 15, lines 22-23), cross-linking viable cells already in the tissue may be harmful to those cells (page 21, line 15), and storage may be adjusted for viable cells (page 30, lines 20-21).  None of these statements either indicate hydration status or what viable cells are used or when the viable cells become part of the sheet material.  The disclosure is the presence of viable cells, not of viable cells from the same harvested tissue that is used for the sheet and that have not been removed and re-populated onto the sheet.  For example, cultured cells added to the tissue sheet from either the same source or a separate source meet the disclosed language of viable when they are living.  There is no disclosure that viable cells are 2, closes of cell boundaries, surface area available to grow).  Therefore, it is not possible for the Examiner to know what these conditions may be.  
As indicated in the 6/22/2021 Appeal Board decision on page 7: Regardless of whether a limitation matching Appellant’s asserted claim interpretation, if properly worded, would satisfy the written description requirement, the Specification does not provide any indication that the word “maintained” as currently used in claim 24 would be understood to require that the biocompatible material has been kept hydrated for the time between one process step and a subsequent process step. In other words, we do not agree with Appellant that the language “maintained hydrated” in claim 24 specifies a particular length of time, such as from harvest through stent covering.

Claims 38 and 40 each requires “the sheet was stored at about -40 oC to about 0 oC during processing”.  Applicant discloses storage temperatures for the final product at 2/1/2016 Specification, page 15, lines 7-29, but does not disclose storage temperatures used during processing.  Therefore, this limitation is new matter.  

Claim(s) 25, 27-29, 32, 34-37, and 39 are rejected as dependent from a rejected claim.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 24-25, 27-29, 32, and 34-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pavnick, et al (Pavnick) (US 2001/0041928 A1) in view of Hariri, et al (Hariri) (US 2004/0048796 Al).
Regarding Claim 24, Pavnick teaches a biocompatible stent for placement in a vessel of a living subject (e.g. abstract) comprising:
a cylindrical stent scaffold (e.g. Figures 1-2, #12, [0014]), and a biocompatible material (e.g. [0014], graft #14, abstract) attached to the stent scaffold that completely encapsulates the stent scaffold (e.g. [0018]).
Pavnick discloses the invention substantially as claimed but fails to teach the biocompatible material comprises intact, sheet amnion tissue that has not been cryo-preserved at a temperature of -60 to -100°C and has been maintained in a hydrated state from harvesting to encapsulation of the stent sufficient to maintain viable cells whether or not viable cells are present.
Hariri teaches amnion tissue that has not been cryo-preserved (e.g. abstract, [0013]), that is hydrated (e.g. [0014], dehydrated material is rehydrated prior to use; [0013], the material “can” be dehydrated indicating both embodiments that are dehydrated and hydrated), and is used with a stent support (e.g. [0061]; the hydrated tissue of Hariri (either non-dehydrated or re-hydrated) is maintained as hydrated from the point it is hydrated (throughout processing and use or from the point of rehydration, respectively), thereby meeting the claimed limitation; further, [0099] teaches an embodiment processed with no drying, which is thereby hydrated and is hydrated from harvest to encapsulation; Hariri teaches viable cells are populated onto 
Pavnick and Hariri are concerned with the same field of endeavor, namely stents having collagenous tissue material coverings.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pavnick by incorporating the intact sheet amnion tissue as taught by Hariri in order to provide a collagen material that is minimally manipulated during processing thereby maintaining its natural structural integrity (e.g. Hariri, [0051]).

Regarding Claim 25, the biocompatible material comprises stem cells (e.g.
Hariri, [0025]).
Regarding Claims 27 and 29, the scaffold is self-expanding and of a metal (e.g. Pavnick, [0014]).
Regarding Claim 28, the scaffold has undeployed and deployed configurations (e.g. Pavnick, [0020]) and the diameter of the undeployed configuration is smaller than the deployed configuration (this limitation is inherently met when the device has the above two configurations).
Regarding Claim 32, the biocompatible material is in the form of an amnion membrane tube with the stent scaffold (e.g. Pavnick, Figure 2, abstract, [0018], #12 is a tube and is within the scaffold) and the amnion tissue rolled over the ends of the scaffold (e.g. Pavnick, [0019]).
Regarding Claims 34-35, there is cellular material (e.g. Hariri, [0019], at least growth factors are cellular material).
Claim 36, the sheet is a membrane tube (encapsulation discussed supra for claim 24; the resulting structure is that of the scaffold (cylindrical), which is a tube) within the stent scaffold with the tissue rolled over the ends of the scaffold to encapsulate the scaffold (encapsulation discussed supra for claim 24). 
Regarding Claim 37, the tissue is devoid of viable cells (e.g. Hariri, [0041], the sheet is decellularized; Hariri, [0025], in the other than some embodiments where cells are added, they are not added). 
Regarding Claim 38, the sheet was stored at about -40 oC to about 0 oC during processing (discussed supra in the product-by-process section).
Regarding Claim 39, the sheet has the epithelium layer removed (e.g. Hariri, [0084], all cellular material is removed, resulting in the same structure – a sheet without the epithelium layer). 
Regarding Claim 40, the limitations of claim 40 are discussed supra for claims 24 and 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        9/17/2021